Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 26 January 2022 (based on the request for continued examination filed on 02 August 2021). Claims 1-2 and 9-10 were amended. Claims 21 and 22 were newly added. Claims 1-4, 7-12, 16-17, and 19-22 are currently pending and have been examined.

Claim Objections
Claim 21 is objected to because of the following informalities: “determinng” in line 1 appears to be a typographical error of “determining.”  Appropriate correction is required.


Information Disclosure Statement
Documents included as appendices to Applicant Remarks on 26 January 2022 are not part of the original disclosure. If they are prior art, they are not a proper information disclosure statement because they fail to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-12, 16-17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite the element “generate a printout for a record of the user and wherein the record is connected via a mobile application.” There is no support for this in the originally filed specification. Appropriate correction is required. Claims 2-4, 7-8, 10-12, 16-17, and 19-22 inherit this deficiency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-4, 7-12, 16-17, and 19-22 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 9 recite:
determining input values of a plurality of health related measurable parameters (218) associated with a user based on the measurements from a non-invasive probe and a hand cuff assembly;
wherein the health related measurable parameters are one of parameter type including an age dependent parameter and a non-age dependent parameter;
detecting and assigning … the parameter type of each of the health related measurable parameters as one of the age dependent parameter and the non-age dependent parameter, wherein:
the age dependent parameter comprises at least one of Arterial Elasticity (AE), Eccentric Constriction (EC), remaining blood volume (RBV), systolic blood pressure, diastolic blood pressure and resting heart rate (RHR); and 
the non-age dependent parameter comprises at least one of body mass index (BMI), excess fat, body fat percentage, stress score and vessel type;
dynamically assigning … an age weightage score … assigned age dependent parameters and an importance weightage score to … assigned non-age dependent parameters, wherein … assign age weightage scores to age dependent parameters and importance weightage scores to non-age dependent parameters;
identifying … a parameter score for each of the age dependent and non-age dependent parameters, wherein … identifying the parameter score for each of the age dependent and non-age dependent parameters based on received input value of health related measurable parameter and predetermined range of values associated with each of the age dependent and non-age dependent parameter; and
determining … a final health score indicative of health status of the user, wherein … determining the final health score based on the parameter score and the age and importance weightage scores corresponding to the age dependent and non-age dependent parameters based on the parameter score and the weightage score corresponding to the age dependent and non-age dependent parameters;
using the health related measurable parameters to create a profile of the user's health which is used thereto for identifying health issues and recommending preventive and corrective actions through a digital wellness program, 
further recommending the user to health coaching provided … by an expert.
Therefore, the claim as a whole is directed to “collecting patient health parameters, analyzing them to understand the patient’s overall health, and recommending action based on the analysis”, which is an abstract idea because it is a mental process (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). “Collecting patient health parameters, analyzing them to understand the patient’s overall health, and recommending action based on the analysis” is considered to be a mental process because it can practically be performed in the human mind, with the aid of pen and paper. A medical professional can collect patient health parameters (including from the read outs from a non-invasive probe, a hand cuff assembly, scale, ultrasonic stadiometer, etc.), decide which are more important than others, and determine an overall health status (or score) of the patient following a known equation. This can all be reasonably performed in the human mind with the aid of pen and paper.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1 and 9 recites the following additional elements:
receiving, by a processor of a health assessment device, a pulse wave signal from a non-invasive probe attached to the user, and signals detected from hand cuff assembly that is automatically inflated when the user's hand is inserted;
a processor of a health assessment device and an input/output device coupled with the processor;
a memory communicatively coupled with the processor; and
at least a probe and a hand cuff assembly coupled with the processor,
a pulse wave signal from a non-invasive probe attached to the user, 
wherein the determining further comprises determining, by the processor, additional health related measurable parameters from a weighing scale for providing a weight of the user while remaining seated, a height sensor having ultrasound technology for capturing a height of the user, and an electronic reader for a user identification process; 
wherein the health related measurable parameters are detected by near infrared technology supported by heart rate variability (HRV);
collecting the health related measurable parameters and generating a printout for a record of the user and wherein the record is connected via a mobile application.
The recitation of the additional elements of a processor, input/output device, a memory, and the mobile application amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The non-invasive probe and the hand cuff assembly additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to mere data gathering. Mere data gathering is considered to be insignificant extra solution activity (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 9 are directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional elements of a generic processor, input/output device, a memory, and the mobile application amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similarly, the probe and the hand cuff assembly additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to mere data gathering. Mere data gathering is considered to be insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to “receiving or transmitting data over a network” as well as storing and “retrieving information in memory”. These are considered to be well-understood, routine, conventional activities previously known to the industry. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the judicial exception (see MPEP 2106.05(d). These additional elements, whether considered separately or as a whole, do not make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 and 9 are ineligible.
Dependent claims 2-4, 7-8, and 21 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 16-17 further recite the additional elements that describe the probe and the hand cuff assembly in greater detail. As discussed above, these additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Even though the claims describe further details of the probe and hand cuff assembly, those elements still fail to integrate the abstract idea into a practical application. It also fails to make the claims amount to significantly more than the judicial exception. Accordingly, claims 16-18 are ineligible.
Claims 10-12, 19-20 and 22 are parallel in nature to claims 2-8 and 21. Accordingly claims 10-12, 19-20, and 22 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-12, 16-17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohnemus et al. (U.S. 2013/0211858), hereinafter “Ohnemus,” in view of Bluth (U.S. 2009/0240524), hereinafter “Bluth,” and Da He et al. (U.S. 2015/0112158), hereinafter “Da He,” and further in view of Cha (W.O. 2005/051194), hereinafter “Cha.”
Regarding claim 1, Ohnemus discloses a method for health assessment for a user, the method comprising: 
receiving, by a processor of a health assessment device (See Ohnemus [0027] the system includes a computer-based application for the collection of health related parameters of a user. The system is implemented on a microcontroller that includes a processor.), a pulse wave signal from a non-invasive probe attached to the user (See Ohnemus Fig. 1 and [0031] the system includes a biosensor, coupled to the processor, for measuring the user’s vital signs. This biosensor can include a pulse meter worn by and in contact with the user. This meets the broadest reasonable interpretation of “non-invasive probe”), … and determining input values of a plurality of health related measurable parameters associated with a user based on the received pulse wave signal (See Ohnemus [0031] “the biosensor can be a pulse meter that is worn by the user in contact with the user's body so that the pulse of the user can be sensed.” Sensing the pulse of the user allows the system to determine input values based on the received pulse signal.), 
wherein the health related measurable parameters are one of parameter type including an age dependent parameter (See Ohnemus [0034] physical activity can be considered when calculating the health score. Physical activity can be monitored using sensors, including a “heart rate monitor.” This is described as “extrinsic parameters.” [0035] A decay component is applied to these extrinsic parameters and can change the weight of the parameters based on age (“the decay component can reduce the relative weight of the parameters used in the health score calculation for a first user differently than for another user, such as when the first user has a first age or age range and the second user has a second age or age range.”). Therefore, these extrinsic parameters can reasonably be called “age dependent parameters.”) and a non-age dependent parameter (See Ohnemus [0033] health related information is collected about an individual (called “intrinsic parameters” in this reference) and can be used in an algorithm for determining a health score. These parameters do not mention changing their weight in the algorithm based on age and therefore can reasonably be labeled as “non-age dependent” parameters.);
detecting and assigning, by the processor, the parameter type of each of the health related measurable parameters as one of the age dependent parameter and the non-age dependent parameter (See Ohnemus [0035] the system applies the decay component (and the corresponding factor associated specifically with the user, age) to only the physical activity data (“extrinsic data”). The system must be able to tell which parameters are intrinsic and which are extrinsic in order for it to be selective in applying the decay component (which includes the weighting factor based on age).),
wherein … the non-age dependent parameter comprises at least one of body mass index (BMI), excess fat, body fat percentage, stress score and vessel type (See Ohnemus [0033] intrinsic (i.e. non-age dependent because they are not adjusted by the decay factor that considers age) parameters that can be measured include body mass index and fat mass.);
dynamically assigning, by the processor, an age weightage score to the processor assigned age dependent parameters (See Ohnemus [0034] physical activity can be considered when calculating the health score. Physical activity can be monitored using sensors, including a “heart rate monitor.” This is described as “extrinsic parameters.” [0035] A decay component is applied to these extrinsic parameters and can change the weight of the parameters based on age (“the decay component can reduce the relative weight of the parameters used in the health score calculation for a first user differently than for another user, such as when the first user has a first age or age range and the second user has a second age or age range.”). The decay factor with a weight factor based on age is applied to the extrinsic parameters (the age dependent parameters).) and an importance weightage score to the processor assigned non-age dependent parameters (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.” This is an example of applying different weights to different parameters based on their importance. Further, this paragraph is discussing the intrinsic parameters (no-age dependent), not the extrinsic parameters (age dependent). Thus, a weight based on importance is applied to the non-age dependent parameters.), 
wherein the processor is configured to assign age weightage scores to the age dependent parameters (See Ohnemus [0034] physical activity can be considered when calculating the health score. Physical activity can be monitored using sensors, including a “heart rate monitor.” This is described as “extrinsic parameters.” [0035] A decay component is applied to these extrinsic parameters and can change the weight of the parameters based on age (“the decay component can reduce the relative weight of the parameters used in the health score calculation for a first user differently than for another user, such as when the first user has a first age or age range and the second user has a second age or age range.”). The decay factor with a weight factor based on age is applied to the extrinsic parameters (the age dependent parameters).) and importance weightage scores to the non-age dependent parameters (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.” This is an example of applying different weights to different parameters based on their importance. Further, this paragraph is discussing the intrinsic parameters (not-age dependent), not the extrinsic parameters (age dependent). Thus, a weight based on importance is applied to the non-age dependent parameters.); 
identifying, by the processor, a parameter score for each of the age dependent and non-age dependent parameters (See Ohnemus [0033] the user’s health score is calculated using the predetermined weighting factors and the patient’s parameter measurements. These parameter measurements are a “parameter score.”),
wherein the processor is configured to identify the parameter score for each of the age dependent and non-age dependent parameters based on the received input value of the health related measurable parameter and predetermined range of values associated with each of the age dependent and non-age dependent parameter (See Ohnemus [0035] the system can include a decay component that adjusts the weight of a particular parameter in the health score calculation based on the user’s weight or weight range, or age or age range (i.e. “predetermined range of values”). In this way, one user that is in a particular weight range will have a parameter adjusted different than a second user within a different weight range. Further, this applies to one set of parameters over another (intrinsic vs extrinsic). Therefore, the predetermined range of values is different for one parameter type over the other.);
determining, by the processor, a final health score indicative of health status of the user, wherein the processor is configured to determine the final health score based on the parameter score and the age and importance weightage scores corresponding to the age dependent and non-age dependent parameters (See Ohnemus [0043] the health score is calculated using the weighted parameters and according to an algorithm. See also [0033] to [0035].),
 using the health related measurable parameters to create a profile of the user's health which is used thereto for identifying health issues and recommending preventive and corrective actions through a digital wellness program (See Ohnemus [0037].), 
wherein the record is connected via a mobile application (See Ohnemus [0029] and [0039].); and 
further recommending the user to health coaching provided through the mobile application by an expert (See Ohnemus [0055] the system can provide recommendations for meeting health goals. Any recommendations provided must have been added by the programmers who meet the broadest reasonable interpretation of the term “expert.”).
Ohnemus does not disclose: 
receiving signals detected from a hand cuff assembly that is automatically inflated when the user's hand is inserted;
determining input values of a plurality of health related measurable parameters associated with a user based on the detected signals from hand cuff assembly;
wherein the age dependent parameter comprises at least one of Arterial Elasticity (AE), Eccentric Constriction (EC), remaining blood volume (RBV), systolic blood pressure, diastolic blood pressure and resting heart rate (RHR); 
wherein the determining further comprises determining, by the processor, additional health related measurable parameters from a weighing scale for providing a weight of the user while remaining seated, a height sensor having ultrasound technology for capturing a height of the user, and an electronic reader for a user identification process;
wherein the health related measurable parameters are detected by near infrared technology supported by heart rate variability (HRV); 
collecting the health related measurable parameters and generating a printout for a record of the user.
Bluth teaches:
receiving signals detected from a hand cuff assembly that is automatically inflated when the user's hand is inserted (See Bluth Fig. 5 and [0073]-[0074].); 
determining input values of a plurality of health related measurable parameters associated with a user based on the detected signals from hand cuff assembly (See Bluth Fig. 5 and [0073]-[0074].);
wherein the determining further comprises determining, by the processor, additional health related measurable parameters from a weighing scale for providing a weight of the user while remaining seated (See Bluth [0076].), … and an electronic reader for a user identification process (See Bluth [0045].);
wherein the health related measurable parameters are detected by near infrared technology (See Bluth [0026] the system can use pulse oximetry, which used infrared and near-infrared detections to determine health parameters.); 
collecting the health related measurable parameters and generating a printout for a record of the user (See Bluth [0065].).
The system of Bluth is applicable to the disclosure of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnemus to include an inflatable cuff assembly and other sensors for measuring health parameters as taught by Bluth. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to provide health screening devices that are convenient, efficient, low in cost, and professionally accurate in screening health care data (See Bluth [0016]).
Further, Da He teaches:
wherein the age dependent parameter comprises at least one of Arterial Elasticity (AE), Eccentric Constriction (EC), remaining blood volume (RBV), systolic blood pressure, diastolic blood pressure and resting heart rate (RHR) (See Da He [0878] the system can use resting heart rate as part of the calculation of a fitness score. Examiner notes that a fitness score is understood to be a type of “health score.”);
wherein the health related parameters are supported by heart rate variability (HRV) (See Da He [0888]-[0889] HRV used in calculating a stress score.); 
Ohnemus includes extrinsic parameters (physical activity) that can be measured using a heart rate monitor as part of the calculation of its health score (See Ohnemus [0034]), but it does not specifically state that the heart rate monitor is used to measure resting heart rate (RHR). Da He teaches that the RHR of the individual can be useful in understanding their overall health and fitness. Therefore, together they disclose and teach a system that measures resting heart rate (and other heart related variables) and applies an age weightage score to determine an overall health score.
The system of Da He is applicable to the disclosure of Ohnemus as they both share characteristics and capabilities, namely, they are directed to calculating health metrics based on physiological parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnemus to include the physical parameter of resting heart rate (RHR) and heart rate variability (HRV) as taught by Da He. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to account for the fact that the more fit (i.e. healthy) an individual is, the lower his or her baseline heart rate will be (See Da He [0878]) and to include health parameters related to stress, such as HRV (See Da He [0888]-[0889]).
Finally, Cha teaches:
a height sensor having ultrasound technology for capturing a height of the user (See Cha page 15 lines 16-18 “Measurable information such as height may be input automatically using a separate measuring device such as an ultrasonic stadiometer…”).
Ohnemus discloses the use of the measurement of height for inclusion in the calculations of the health score (see Ohnemus [0033]) but does not specify how the height is measured. As shown above, Cha teaches the use of ultrasound technology for measuring height automatically (with the use of an ultrasonic stadiometer). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ultrasonic stadiometer height measurement of Cha for the unspecified means of height measurement of Ohnemus. One having ordinary skill in the art would recognize that this simple substitution of elements would have predicable results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding claim 2, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, wherein:
assigning the age and importance weightage scores to each of the age dependent and non-age dependent parameters, respectively, comprises:
assigning one of a first, second, third and fourth  age weightage score to the age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that considers the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age.); and 
assigning one of a first, second and fourth importance weightage score to the non-age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” This paragraph finishes by listing many examples of the parameters that can be assigned weighting factors and used in the calculation. Further, the paragraph discloses that some factors may be more important than others, and should therefore receive different weighting factors in proportion to their importance.).

Regarding claim 3, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 2 as discussed above. Ohnemus further discloses a method, where:
assigning one of the first, second and third weightage score comprises assigning the age weightage score in increasing order to the age dependent parameter proportional to increase in the age of the user (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that considers the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age.).

Regarding claim 4, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 2 as discussed above. Ohnemus further discloses a method, where:
assigning one of the first, second and fourth importance weightage score comprises assigning the importance weightage score to the non-age dependent parameter based on the importance of the non-age dependent parameter (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.” Therefore, these weightage scores are assigned based on importance and there can be multiple different parameters of varying importance.).

Regarding claim 7, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, comprising:
determining overall health score based on the final health score, health risk assessment and medical history related information (See Ohnemus [0064] the health score can also include medical history information; [0065] The score can also include comparing the user’s health indicators to survival probability models (i.e. this meets the broadest reasonable interpretation of “health risk assessment”), the survival probability models are described in [0066]-[0070].); 
evaluating a health status information corresponding to the overall health score, wherein the health status information is indicative of the health status of the user (e Ohnemus Fig. 3d and 3e, these figures show a user interface that displays the current status of the user, including changes to their health score and activity status (3d) and their status compared to other users (3e).); and 
determining one or more recommendations and recommended wellness program based on the health status information and the overall health score (See Ohnemus [0055] the system can offer encouragement to maintain course or modify behavior. [0060] the system can trigger or suggest the user seek certain medical tests; [0149] the system can provide recommendations to the user to take certain actions.).

Regarding claim 8, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, comprising:
determining overall health score of an organization based on the overall health score of all users associated with the organization (See Ohnemus [0164] health score can be calculated for a company based on its employees.).

Regarding claim 9, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 1 as discussed above. Claim 9 recites an automated health assessment device that performs a method substantially similar to the method of claim 1. Ohnemus also discloses a processor and an input/output device coupled with the processor (See Ohnemus Fig. 1). Therefore, claim 9 is rejected based on the same reasoning as claim 1. 

Regarding claim 10, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus further discloses a device, wherein:
the processor is configured to assign the age and importance weightage score to each of the age dependent and non-age dependent parameters, respectively, by steps of:
assigning one of a first, second, third and fourth age weightage score to the health related measurable parameter based on age of the user upon detection of the parameter type to be age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that considers the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age.)  ; and 
assigning one of a first, second and fourth  importance weightage score to the non-age dependent parameter upon detection of the parameter type to be non-age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” This paragraph finishes by listing many examples of the parameters that can be assigned weighting factors and used in the calculation. Further, the paragraph discloses that some factors may be more important than others, and should therefore receive different weighting factors in proportion to their importance.).

Regarding claim 11, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 10 as discussed above. Ohnemus further discloses a device, where:
the processor assigns one of the first, second and third age weightage score in increasing order to the age dependent parameter proportional to increase in the age of the user (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that considers the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age.).

Regarding claim 12, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 10 as discussed above. Ohnemus further discloses a device, where:
processor assigns one of the first, second and fourth importance weightage score based on the importance of the non-age dependent parameter (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.” Therefore, these weightage scores are assigned based on importance and there can be multiple different parameters of varying importance.).

Regarding claim 16, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus does not further disclose a device, wherein:
the probe is a non-invasive infra-red light finger clip sensor attached to the left index finger of the user and configured to generate the pulse wave signal indicative of the pulse wave of the user.
Bluth teaches: 
the probe is a non-invasive infra-red light finger clip sensor attached to the left index finger of the user and configured to generate the pulse wave signal indicative of the pulse wave of the user (See Bluth [0070].).
The system of Bluth is applicable to the disclosure of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnemus to include an inflatable cuff assembly and other sensors for measuring health parameters as taught by Bluth. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to provide health screening devices that are convenient, efficient, low in cost, and professionally accurate in screening health care data (See Bluth [0016]).

Regarding claim 17, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus does not further disclose a device, wherein:
the hand cuff assembly comprises a cuff base and a flexible hand cuff attached to the cuff base, wherein the cuff base is fixed adjacent to the probe onto the hand rest of the device.
Bluth teaches:
the hand cuff assembly comprises a cuff base and a flexible hand cuff attached to the cuff base, wherein the cuff base is fixed adjacent to the probe onto the hand rest of the device (See Bluth fig. 5 and [0073]-[0074].).
The system of Bluth is applicable to the disclosure of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ohnemus to include an inflatable cuff assembly and other sensors for measuring health parameters as taught by Bluth. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to provide health screening devices that are convenient, efficient, low in cost, and professionally accurate in screening health care data (See Bluth [0016]).

Regarding claim 19, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus further discloses a device, wherein the processor is further configured to:
determine overall health score based on the final health score, health risk assessment and medical history related information (See Ohnemus [0064] the health score can also include medical history information; [0065] The score can also include comparing the user’s health indicators to survival probability models (i.e. this meets the broadest reasonable interpretation of “health risk assessment”), the survival probability models are described in [0066]-[0070].); 
evaluate a health status information corresponding to the overall health score, wherein the health status information is indicative of the health status of the user (See Ohnemus Fig. 3d and 3e, these figures show a user interface that displays the current status of the user, including changes to their health score and activity status (Fig. 3d) and their status compared to other users (Fig. 3e).); and 
determine one or more recommendations and recommended wellness program based on the health status information and the overall health score (See Ohnemus [0055] the system can offer encouragement to maintain course or modify behavior; [0060] the system can trigger or suggest the user seek certain medical tests; [0149] the system can provide recommendations to the user to take certain actions.).

Regarding claim 20, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus further discloses a device, wherein the processor is further configured to:
determine overall health score of an organization based on the overall health score of all users associated with the organization (See Ohnemus [0164] health score can be calculated for a company based on its employees.).

Regarding claim 21, Ohnemus in view of Bluth, Da He, and Cha discloses the method of claim 2 as discussed above. Ohnemus does not further disclose a method, wherein:
the determining the health related measurable parameters comprises near infrared technology by which a body composition of the user, including body-fat percentage, water, excess fat, and fat free mass, is determined.
Cha teaches:
the determining the health related measurable parameters comprises near infrared technology by which a body composition of the user, including body-fat percentage, water, excess fat, and fat free mass, is determined (See Cha page 10 lines 26-29 and page 23 lines 5-10. See also Abstract.).
Ohnemus discloses the use of the measurement of body composition parameters (such as fat mass) for inclusion in the calculations of the health score (see Ohnemus [0033]) but does not specify how the height is measured. As shown above, Cha teaches the use of near infrared technology for determining body composition. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the ultrared technology of Cha for the unspecified means of measurement in Ohnemus. One having ordinary skill in the art would recognize that this simple substitution of elements would have predicable results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 22, Ohnemus in view of Bluth, Da He, and Cha discloses the device of claim 9 as discussed above. Ohnemus further discloses a device, comprising:
a non-invasive probe (See Ohnemus Fig. 1 and [0031] the system includes a biosensor, coupled to the processor, for measuring the user’s vital signs. This biosensor can include a pulse meter worn by and in contact with the user. This meets the broadest reasonable interpretation of “non-invasive probe”). 
Response to Arguments
Applicant's arguments filed 26 January 2022, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims cannot be practically performed in the human mind because the claims “recite the processor is configured to perform the recited steps.” (See Applicant Remarks page 9). This is not persuasive because claims can recite a mental process even if they are claimed as being performed on a computer. (See MPEP 2106.04(a)(2)(III)(C)). In that section of the MPEP it states that “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” (See MPEP 2106.04(a)(2)(III)(C)). The claims as currently presented do recite the use of a processor to perform the recited steps. However, as discussed above, this amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Applicant further argues that the inclusion of the non-invasive probe, the inflatable wrist cuff, and other sensors for measuring the health parameters removes the possibility of the claims reciting an abstract idea (see Applicant Remarks page 9). This is not persuasive because those elements are not being consider part of the abstract idea, but as additional elements to the abstract idea. In other words, the inclusion of additional elements does not preclude the recitation of a mental process. These additional elements were considered later in the analysis (under Step 2A Prong Two and Step 2B). Therefore, the claims do recite a mental process and are directed to ineligible subject matter under 35 U.S.C. 101.
 Applicant argues that the claims are integrated into a practical application because it includes additional elements (See Applicant Remark’s page 10). However, applicant merely lists the additional elements and does not argue how they integrate the abstract idea into a practical application. As discussed above, the additional elements do no more than amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) or generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Applicant also mentions examples 37 and 40 of the 2019 subject Matter Eligibility Examples but fails to argue how those examples are related to the present claims more than that they are being considered under the Subject Matter Eligibility analysis. The claims do not recite a “practical application” as considered under Step 2A Prong Two in the eligibility analysis. 
Applicant next argues that the claims include additional elements that amount to significantly more than the judicial exception under Step 2B of the analysis (see Applicant Remarks page 11-13). This is not persuasive. Merely stating that “Applicant contends that the instantly claimed invention represents a significant improvement over existing techniques for assessing health of a user,” without describing how that is applicable to the eligibility analysis in terms of the actually recited additional elements in the claims, is no persuasive. The claims do not contain any additional elements, individually or as a whole, that make them amount to significantly more than judicial exception (see the discussion of Step 2B in the 101 section of this Office Action, above). Therefore, the claims remain rejected under 35 U.S.C. 101 for being directed toward ineligible subject matter.

Applicant's arguments filed 26 January 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the Ohnemus reference “considers all parameters as age dependent” (see Applicant Remarks page 17). As discussed in past Office Actions, while some of the embodiments disclosed in Ohnemus may apply the decay component to all parameters, the Ohnemus discloses applying the decay component to only the extrinsic parameters (the physical activity and lifestyle data of the patient) and not the intrinsic parameters. An example of this is found in the claims of the Ohnemus reference. In claim 2, the method includes applying an age factor to the decay component and the decay component only to the extrinsic parameters. Therefore, it is not an accurate characterization of the Ohnemus reference to state that it discloses applying the age factor to all of the parameters. Therefore, is not persuasive. Examiner notes that the previous 103 rejection has been withdrawn based on the amendment, but that Applicant did not include any arguments in this section of their remarks about the amendments. A new grounds of rejection has been made in view of the previously cited Ohnemus and Da He reference, as well as the newly cited Bluth and Cha references. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akradi (U.S. 2012/0191469) discloses a system for gathering patient health parameters, analyzing the patient health, and providing recommendations based on that analysis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626

/JONATHAN DURANT/Primary Examiner, Art Unit 3619